Title: To George Washington from Major Thomas Cogswell, 7 March 1780
From: Cogswell, Thomas
To: Washington, George


          
            Sir
            Highlands [N.Y.] March 7th 1780
          
          by a resolve of the General Assembly of the state of Massatt. Bay of the 26 November 79—I received an appointment of Lt Col. in the 15th Masstt. Regt and have been considered Mustered & obeyed in Sd Regt as such, (and have now the command of the same in the absence of Col. Bigelow and expect to continue in it till the return of Majr Maxwell now on Furlough) but by a Subsequent resolve of Sd State another person is appointed to the same; Vacancy, by which I am excluded, for me to return immediately and Do duty as Majr in the 1st Mastt. Regt will hurt my feelings greatly—& as it is now almost five years since I have had any time to turn my attention to my private affairs, and having sum publick business to settle that will Shortly call me to the State of Mastt. Bay—I would request your leave of absence for to arrange them, and in the meantime there may sumthing turn up for me that will be more favourable then the present object I pledg my Honour that I would not wish to stay any Unreasonable time but will return when ever cald upon by your Excellency for to conduct as circumstances may require, the bearer will wait your answer. I am sir yours—Sincerely—
          
            Thomas Cogswell
          
        